Title: From George Washington to Jonathan Trumbull, Sr., 31 March 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Morris Town 31st March 1777

Since I did myself the pleasure to write to you yesterday, I have received information, that the Enemy have embarked three thousand men, some said, with an intent to go to Chesapeak Bay, others, to go up the North River again. As this last is the most probable, I beg you will hasten your Militia to Peekskill with the utmost expedition, and also what Continental Troops are ready. Should the Enemy get up the

River before they arrive, they would meet with little or no opposition. I am Sir with the greatest Respect Your most obedient Servant

Go: Washington

